Case 1:12-cv-07199-JSR Document 249 Filed 04/07/21 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA ex rel.
PETER D. GRUBEA,

Plaintiff,
12-cv-7199 (JSR)
~ye
ORDER
ROSICKI, ROSICKI & ASSOCIATES,
P.c,, et al.,

Defendants.

JED S. RAKOFF, U.S.D.J.

On June 25, 2018, this Court (1) granted certain defendants’
motions to dismiss with prejudice the Third Amended Complaint, (2)
granted in part other defendants’ motions to dismiss the Third
Amended Complaint, without prejudice to the filing of a Fourth
Amended Complaint, and (3) denied the remaining defendants’
motions to dismiss. Opinion and Order, ECF No. 180. On July 13,
2018, the relator filed a Fourth Amended Complaint, ECF No. 185.
On August 15, 2018, the Court denied relator's motion for
reconsideration. Opinion and Order, ECF No. 200. By stipulations
and orders dated December 12, 2018, ECF Nos. 229, 230, 231, 232,
233 & 234; and December 26, 2018, ECF No. 236, the Court resolved
all claims raised in the Fourth Amended Complaint.

The relator then filed a Notice of Appeal, contesting the
aforementioned Opinions and Orders granting certain defendants’

motions to dismiss the Third Amended Complaint with prejudice and

 
Case 1:12-cv-07199-JSR Document 249 Filed 04/07/21 Page 2 of 2

denying relator’s motion for reconsideration. See Notice of
Appeal, ECF No. 237 (January 2, 2019). Since then, the relator
and certain defendants-appellees entered settlement agreements,
which this Court approved as Stipulations and Orders. ECF No. 243
(Aug. 15, 2019); ECF No. 247 (May 6, 2020). The relator moved ta
voluntarily dismiss the appeal, and on May 12, 2020, the Second
Circuit granted that motion, dismissed the appeal, and issued its
mandate.

Upon the issuance of that mandate, all claims in this action
were finally resolved. Accordingiy, the Clerk of Court is

respectfully directed to close this case.

 

SO ORDERED.
Dated: New York, NY a { Ly
April 7, 2021 . RAKOFPS U.S.D.d.

 
